Case 1:17-cv-13059-NLH-KMW Document 31 Filed 04/27/20 Page 1 of 25 PageID: 440



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY



   RASHEDAH HENDERSON,                        1:17-cv-13059-NLH-KMW

                    Plaintiff,
                                                      OPINION
        v.

   UNITED PARCEL SERVICE,

                    Defendant.



 APPEARANCES:

 SARAH R. LAVELLE
 COMEAU & BUNKER
 1600 JOHN F. KENNEDY BOULEVARD
 FOUR PENN CENTER, SUITE 500
 PHILADELPHIA, PENNSYLVANIA 19103

 DAVID MIKEL KOLLER
 KOLLER LAW PC
 2043 LOCUST STREET, SUITE 1B
 PHILADELPHIA, PENNSYLVANIA 19103

       On behalf of Plaintiff

 JOSEPH C. DEBLASIO
 JACKSON LEWIS P.C.
 766 SHREWSBURY AVENUE
 TINTON FALLS, NEW JERSEY 07724

 LUKE P. BRESLIN
 JACKSON LEWIS P.C.
 200 CONNELL DRIVE, SUITE 2000
 BERKELEY HEIGHTS, NEW JERSEY 07922

       On behalf of Defendant
Case 1:17-cv-13059-NLH-KMW Document 31 Filed 04/27/20 Page 2 of 25 PageID: 441



 HILLMAN, District Judge

       Plaintiff Rashedah Henderson filed this suit against

 Defendant United Parcel Service (“UPS”) alleging violations of

 Title VII of the Civil Rights Act (“Title VII”) and the New

 Jersey Law Against Discrimination (“NJLAD”).         [Docket No. 1.]

 UPS subsequently filed a Motion for Summary Judgment.           [Docket

 No. 27.]   For the reasons expressed below, UPS’s Motion will be

 granted in full.

                                BACKGROUND 1

       Ms. Henderson was hired by UPS as an Administrative

 Assistant on or about May 8, 2006.        She worked in various part-

 time roles until February 2014, when she took a full-time

 position as a Security Specialist.        In that role, she worked at

 a UPS facility on Oregon Avenue in Philadelphia, Pennsylvania,

 as well as one at the Philadelphia Airport.         At that time, Larry

 Gaines — the man whose workplace actions led to this suit — was




 1 The Court distills this undisputed version of events from the
 parties’ statements of material facts, affidavits, and exhibits,
 and recounts them in the manner most favorable to the party
 opposing summary judgment — here, Plaintiff. The Court
 disregards, as it must, those portions of the parties’
 statements of material facts that lack citation to relevant
 record evidence (unless admitted by the opponent), contain
 improper legal argument or conclusions, or recite factual
 irrelevancies. See generally L. CIV. R. 56.1(a); see also Kemly
 v. Werner Co., 151 F. Supp. 3d. 496, 499 n.2 (D.N.J. 2015)
 (disregarding portions of the parties’ statements of material
 facts on these grounds); Jones v. Sanko Steamship Co., Ltd., 148
 F. Supp. 3d 374, 379 n.9 (D.N.J. 2015) (same).
                                      2
Case 1:17-cv-13059-NLH-KMW Document 31 Filed 04/27/20 Page 3 of 25 PageID: 442



 a Security Supervisor.      On or about September 22, 2014,

 Henderson was promoted to a Security Supervisor position solely

 at the Oregon Avenue facility.       Upon this promotion, Henderson

 and Gaines were peers.

       In April 2015, Gaines was promoted to Security Manager, at

 which point Henderson began reporting to him.         As a Security

 Manager, Gaines had security-related responsibility for three

 UPS facilities: a building in Lawnside, New Jersey; a facility

 at the Philadelphia Airport; and the Oregon Avenue building

 where Henderson worked.      Gaines’ supervisor was Aron Meeks, the

 Chesapeake District Security Director.

       Initially, Henderson and Gaines had a good working

 relationship.    But that changed in April 2015, when Gaines made

 the first of three comments that Henderson believed were

 inappropriate and created a hostile work environment.           Namely,

 Henderson testified that she and Gaines were walking through the

 Oregon Avenue building when they saw an attractive woman and

 Gaines said to Henderson, “I think you’re a bisexual.”           He said

 nothing more, and Henderson walked away.         The next day, Gaines

 approached Henderson, apologized for the comment and asked if

 they could get past it.      Henderson says that they did move past

 it at that point, and that Gaines never said anything about her

 sexuality to him again.



                                      3
Case 1:17-cv-13059-NLH-KMW Document 31 Filed 04/27/20 Page 4 of 25 PageID: 443



       But then in December 2015, about eight months later, the

 two were at the UPS facility in the Philadelphia Airport when

 Gaines allegedly said, “I would consider us both attractive

 people; wouldn’t you say?”      And in January 2016, this time at

 the Oregon Avenue location, another incident occurred.           Gaines

 and Henderson were walking through the building and came upon a

 coworker named Steve Keenan.       He allegedly made a joke about the

 fact that Gaines was a married man, to which Gaines responded by

 saying to Keenan, “Steve, that was below the belt.          You get it?

 Below the belt.”     When he made that comment, Gaines allegedly

 “started to thrust his pelvic area.”        Henderson witnessed this

 gesture.

       Henderson concedes that the above three incidents are the

 only instances of alleged sexual harassment in this case.           Aside

 from those three comments and the gesture, Gaines never said or

 did anything that Henderson considered to be a sexual advance.

 Moreover, Henderson admits that Gaines’ alleged comments and

 conduct did not interfere with her job performance and that

 there was never any criticism of her performance as a Security

 Supervisor.

       Shortly after the third incident, still in January 2016,

 Henderson called her former supervisor, Ricky Rau, and told him

 about Gaines’ “below the belt” comment.        This was the first time

 that she complained to anybody about any of the above incidents.

                                      4
Case 1:17-cv-13059-NLH-KMW Document 31 Filed 04/27/20 Page 5 of 25 PageID: 444



 Rau suggested that Henderson contact Meeks, Gaines’ supervisor.

 Henderson did just that, at which point Meeks arranged for her

 to meet with Area Human Resources Manager Larry Moulder.

       Moulder met with Henderson and conducted an investigation

 based on what she had reported.       Moulder interviewed Gaines and

 Keenan.   Gaines denied saying or doing anything inappropriate

 while Keenan confirmed that he had made some comment about

 Gaines being a married man but could not hear Gaines’ response.

 Keenan did recall that Gaines had gestured to his waist and

 knees, but Keenan did not believe that was a sexual gesture.            At

 the conclusion of Moulder’s investigation, Gaines was counseled

 about UPS’s Professional Conduct and Anti-Harassment Policy,

 warned that any form of sexual harassment would not be

 tolerated, and warned not to retaliate against Henderson in any

 way for having raised concerns.       Finally, Gaines was required to

 read and sign the Professional Conduct and Anti-Harassment

 Policy, as well as a No Retaliation statement, which confirmed

 that he agreed not to engage in any form of sexual harassment or

 retaliation.    Henderson concedes that Gaines never did or said

 anything that she considered to be sexual harassment after this

 point.

       After the above transpired, Henderson generally refused to

 talk with Gaines and insisted that any communication be limited

 to emails or text messages.      But on April 28, 2016, Henderson

                                      5
Case 1:17-cv-13059-NLH-KMW Document 31 Filed 04/27/20 Page 6 of 25 PageID: 445



 and Gaines had a meeting to discuss her career development.

 Henderson alleges that, in that meeting, Gaines told her that

 she “was committing career suicide for reporting” him.           That

 meeting was the last substantive conversation between the two of

 them.   All further communications were in writing.

       Four months after the alleged “career suicide” comment, on

 September 9, 2016, Henderson met with Meeks and Moulder to

 discuss her working relationship with Gaines.         In that meeting,

 Henderson for the first time reported the “career suicide”

 comment.   Moulder confronted Gaines about this and Gaines

 emphatically denied making any such comment or treating

 Henderson differently based on the concerns that she had

 previously raised about him.       Moulder also informed Eddie Roach,

 the District Human Resources Manager, of the issues that

 Henderson had raised.

       In response, Roach and Henderson met to address her

 concerns on September 13, 2016.       In that meeting, Roach asked

 Henderson what he and UPS could do to make her more comfortable

 and happier at UPS.     In the moment, Henderson did not have any

 suggestions, so Roach gave her his phone number, invited her to

 call him at any time, reminded her of UPS’s open-door policy,

 and asked her to follow up with suggestions on how he and UPS

 could address her concerns.



                                      6
Case 1:17-cv-13059-NLH-KMW Document 31 Filed 04/27/20 Page 7 of 25 PageID: 446



       About a week later, on September 21, 2016, Henderson

 suggested to Roach that she be transferred out of the Security

 Department.    Roach offered her the opportunity to transfer to a

 supervisor position in either the Feeder Department (UPS’s

 tractor-trailer operation) or a position as an On-Road

 Supervisor, supervising package delivery drivers in one of the

 package delivery centers.      Ms. Henderson requested an On-Road

 Supervisor position, and her request was granted.

       In November 2016, she transferred out of the Security

 Department and into the package delivery operation in Lawnside,

 New Jersey.    Prior to this point, her employment and alleged

 instances of harassment all occurred exclusively in

 Pennsylvania.    This was a promotion for her, in that it resulted

 in a raise from $65,000 to $80,000, and later to $89,000.           It

 also gave her additional responsibilities, including training

 and supervising approximately sixty package delivery drivers.

 She performed these duties mostly on the road, but she would

 also sometimes work at the Lawnside facility.         Upon receiving

 this promotion, she no longer reported to Gaines and was not in

 his chain of command.

       From approximately November 2016 to March 2017, Henderson

 then completed training for the On-Road Supervisor position.

 Such training was required because she had no previous

 experience working in the package delivery operation.           As part

                                      7
Case 1:17-cv-13059-NLH-KMW Document 31 Filed 04/27/20 Page 8 of 25 PageID: 447



 of the training, she worked as a delivery driver in the Lawnside

 facility for approximately four months.        This is standard

 practice for somebody who is going to become an On-Road

 Supervisor.    Kathryn Gardiner, a female On-Road Supervisor, was

 responsible for training and supervising Henderson as a package

 delivery driver.     Although Henderson asserts Gardiner was a poor

 trainer, she admits that Gardiner in no way discriminated or

 retaliated against her.      Moreover, Henderson was never

 disciplined during her training period, and she was paid her

 normal wages during that time.

       It is undisputed that during her training Henderson was

 required to deliver packages in a U-Haul vehicle, rather than a

 UPS vehicle, during this training period.         Henderson argues that

 this slowed her performance and resulted in her having to go

 through additional training.       She further alleges that such a

 requirement is not “common practice” at UPS.         The parties agree,

 though, that Henderson’s training took place during what she

 described as the “thick of peak season.”         During that high-

 volume time-frame, UPS used approximately 20 rental vehicles, in

 addition to its typical flight of UPS vehicles, to meet demand.

       Additionally, Henderson claims that two other employees,

 Dennis Doyle and Jason Abette, were allowed to start as On-Road

 Supervisors without first having to work as a driver.           These are

 the only two employees that she argues were treated differently.

                                      8
Case 1:17-cv-13059-NLH-KMW Document 31 Filed 04/27/20 Page 9 of 25 PageID: 448



 UPS admits that Doyle was training for a Package Dispatch

 Supervisor position, not an On-Road Supervisor position.           He was

 initially required to spend time working as a package car driver

 during his training, before which he had to attend driver

 training classes.     However, before he completed those classes,

 he was pulled out of them and put on the road as a package car

 driver due to demand.     As soon as Roach learned about this,

 Doyle was pulled off the road and required to complete the

 remaining classes.     The parties do not address the validity of

 Henderson’s allegations with respect to Abette.

       After Henderson’s transfer and promotion in November 2016,

 she and Gaines occasionally saw each other because he still had

 security responsibilities and an office at the Lawnside

 location.    The Lawnside location had an employee parking lot in

 which hundreds of UPS employees parked. In May 2017, six months

 after Henderson started at the Lawnside location, Henderson

 noticed for the first time that Gaines’ car was parked near her

 car in the employee lot.      Over the course of the next two

 months, Henderson claims that Gaines’ car was parked near —

 though never next to — her car on twelve occasions.          Henderson

 only ever saw Gaines once during that time period, and neither

 of them said anything to each other.        The only evidence

 Henderson had to suggest that this parking routine was an

 intimidation or retaliation tactic employed by Gaines was the

                                      9
Case 1:17-cv-13059-NLH-KMW Document 31 Filed 04/27/20 Page 10 of 25 PageID: 449



 fact that he had previously told her that he did not like

 parking in that lot.      Nevertheless, after the one occasion in

 which Henderson saw Gaines in the lot, she reported to Quinn,

 the Human Resources Manager, that Gaines’ car sometimes was

 parked near her car.      After that, she never again saw Gaines’

 car parked near her car.

       As of the filing of the present motion, Henderson was still

 an On-Road Supervisor.      She admits to having never been

 disciplined or subject to any adverse employment action.            She

 does not claim that anybody other than Gaines created a hostile

 work environment for her.       She admits that Gaines never

 physically touched her.      Additionally, UPS has well-publicized

 policies prohibiting discrimination, sexual harassment, and

 unprofessional conduct in the workplace.         UPS’s stated policies

 are to promptly investigate employee concerns and, where a

 violation of the policy is found, to take action against the

 employee who violated the policy.         Such action can include

 termination or other disciplinary action.         Henderson was aware

 of these policies and admits that they were reinforced with her

 and other employees on a regular basis.

                             PROCEDURAL HISTORY

       On August 25, 2016, Henderson filed a Charge of

 Discrimination with the Equal Employment Opportunity Commission

 (“EEOC”).    She was represented by counsel at that point.          The

                                      10
Case 1:17-cv-13059-NLH-KMW Document 31 Filed 04/27/20 Page 11 of 25 PageID: 450



 Charge asserted a hostile work environment claim based on sexual

 harassment by Gaines and retaliation for complaining of the

 sexual harassment.      The EEOC was unable to conclude that the

 information in the Charge established violations of the relevant

 statutes.    On December 13, 2017, Henderson filed her six-count

 Complaint.    [Docket No. 1.]     Counts I and II allege gender

 discrimination in violation of Title VII and the NJLAD,

 respectively.     Counts III and IV allege sexual harassment in the

 form of hostile work environment in violation of Title VII and

 the NJLAD, respectively.      Finally, Counts V and VI allege

 retaliation in violation of Title VII and the NJLAD.

        UPS answered the Complaint on April 27, 2018.         [Docket No.

 4.]    After the parties engaged in discovery, UPS filed the

 present Motion for Summary Judgment on June 28, 2019.            [Docket

 No. 26.]    It amended its brief on July 1, 2019.        [Docket No.

 27.]    Henderson filed her response on July 16, 2019.          [Docket

 No. 28.]    UPS filed is Reply on July 29, 2019.        [Docket No. 29.]

                                JURISDICTION

        The Court exercises subject-matter jurisdiction over this

 action pursuant to 28 U.S.C. § 1331 because the claim arises

 under the laws of the United States.          Specifically, Henderson

 alleges violations of Title VII.          The Court exercises

 supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over

 Henderson’s state law claims because they arise out of the same

                                      11
Case 1:17-cv-13059-NLH-KMW Document 31 Filed 04/27/20 Page 12 of 25 PageID: 451



 circumstances and are based on a common nucleus of operative

 facts.

                             STANDARD OF REVIEW

        Summary judgment will be granted if “‘the pleadings,

 depositions, answers to interrogatories, and admissions on file,

 together with the affidavits if any,’ . . . demonstrate the

 absence of a genuine issue of material fact” and the party

 seeking summary judgment is entitled to judgment as a matter of

 law.    Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986)

 (citing FED. R. CIV. P. 56).

        An issue is “genuine” if it is supported by evidence such

 that a reasonable jury could return a verdict in the nonmoving

 party’s favor.     Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

 248 (1986).    A fact is “material” if, under the governing

 substantive law, a dispute about the fact might affect the

 outcome of the suit.      Id.   “In considering a motion for summary

 judgment, a district court may not make credibility

 determinations or engage in any weighing of the evidence;

 instead, the non-moving party’s evidence ‘is to be believed and

 all justifiable inferences are to be drawn in his favor.’”

 Marion v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004).

        The moving party first bears the burden of demonstrating

 the absence of a genuine issue of material fact.          Celotex, 477

 U.S. at 323 (“[A] party seeking summary judgment always bears

                                      12
Case 1:17-cv-13059-NLH-KMW Document 31 Filed 04/27/20 Page 13 of 25 PageID: 452



 the initial responsibility of informing the district court of

 the basis for its motion, and identifying those portions of ‘the

 pleadings, depositions, answers to interrogatories, and

 admissions on file, together with the affidavits, if any,’ which

 it believes demonstrate the absence of a genuine issue of

 material fact.”).     The moving party may discharge that burden by

 “‘pointing out to the district court[ ]that there is an absence

 of evidence to support the nonmoving party’s case’ when the

 nonmoving party bears the ultimate burden of proof.”           Singletary

 v. Pa. Dep’t of Corr., 266 F.3d 186, 192 n.2 (3d Cir. 2001)

 (quoting Celotex, 477 U.S. at 325).

       Once the moving party has met this burden, the nonmoving

 party must identify specific facts showing that a genuine issue

 for trial exists.     Celotex, 477 U.S. at 324.       The party “may not

 rest upon the mere allegations or denials of the . . .

 pleading[s],” but instead must rely on affidavits or other

 documents.    Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir.

 2001).    To withstand summary judgment, the nonmoving party “must

 ‘make a showing sufficient to establish the existence of [every]

 element essential to that party’s case, and on which that party

 will bear the burden of proof at trial.’”         Cooper v. Sniezek,

 418 F. App’x 56, 58 (3d Cir. 2011) (quoting Celotex, 477 U.S. at

 322).    Therefore, to prevail in opposition of a motion for

 summary judgment, the nonmoving party must identify specific

                                      13
Case 1:17-cv-13059-NLH-KMW Document 31 Filed 04/27/20 Page 14 of 25 PageID: 453



 facts and affirmative pieces of evidence that contradict those

 offered by the moving party.       Anderson, 477 U.S. at 257.

                                 DISCUSSION

       The Complaint in this matter raises six claims: two allege

 gender discrimination, two allege sexual harassment in the form

 of hostile work environment, and two allege retaliation.            UPS

 argues that it is entitled to summary judgment on all six

 counts.    The Court will first address the retaliation and gender

 discrimination claims because they both fail for the same

 reason.    The Court will then address the hostile work

 environment claim.

       A.    Retaliation and Gender Discrimination

       Counts I and II allege disparate treatment gender

 discrimination under Title VII and the NJLAD, respectively.

 Counts V and VI allege retaliation under the same statutes,

 respectively.     The analysis of claims under those two statutes

 are the same: the burden-shifting framework established in

 McDonnell Douglas Corp. v. Green. 411 U.S. 792 (1973); see Davis

 v. City of Newark, 285 F. App’x 899, 903 (3d Cir. 2008)

 (“Discrimination claims brought under Title VII and NJLAD must

 be analyzed according to the burden-shifting framework set forth

 by the Supreme Court in [McDonnell Douglas].”); Cardenas v.

 Massey, 269 F.3d 251, 263 (3d Cir. 2001) (listing the same

 elements for retaliation under Title VII and the NJLAD).

                                      14
Case 1:17-cv-13059-NLH-KMW Document 31 Filed 04/27/20 Page 15 of 25 PageID: 454



       Under that framework, the plaintiff has the initial burden

 of establishing a prima facie case under the relevant statute.

 McDonnell Douglas, 411 U.S. at 802; see also Parikh v. UPS, 491

 F. App’x 303, 307 (3d Cir. 2012) (“[P]laintiff must establish a

 prima facie case of discrimination.”).         This requires the

 plaintiff to produce sufficient evidence to allow the factfinder

 to infer the fact at issue.       Texas Dep’t of Community Affairs v.

 Burdine, 450 U.S. 254 n.7 (1981).         For both retaliation and

 gender discrimination, one requirement of the prima facie case

 is that the plaintiff suffered an adverse employment action.

 Fasold v. Justice, 409 F.3d 178, 188 (3d Cir. 2005)

 (retaliation); Rosencrans v. Quixote Enters., 755 F. App’x 139,

 142 (3d Cir. 2018) (gender discrimination) (non-precedential)

 (citing Makky v. Chertoff, 541 F.3d 205, 214 (3d Cir. 2008)). 2


 2 To establish a prima facie case of gender discrimination under
 a disparate treatment theory, a plaintiff “must show that (1)
 she is a member of a protected class; (2) she was qualified for
 the position; (3) she suffered an adverse employment action; and
 (4) the action occurred under circumstances giving rise to an
 inference of intentional discrimination.” Rosencrans, 755 F.
 App’x at 142 (non-precedential) (citing Makky, 541 F.3d at 214).
 To establish a retaliation claim, a plaintiff must show that:
 (1) she engaged in protected activity; (2) the employer took an
 adverse employment action against her either subsequent to or
 contemporaneous with the protected activity; and (3) there is a
 causal connection between her participation in the protected
 activity and the adverse employment action. Fasold, 409 F.3d at
 199. The Court will focus solely on the adverse employment
 action requirement because all four claims fail on that issue.
 The Court reserves judgment on the remaining requirements for
 Counts I, II, V, and VI.


                                      15
Case 1:17-cv-13059-NLH-KMW Document 31 Filed 04/27/20 Page 16 of 25 PageID: 455



       Once the plaintiff has established a prima facie case, the

 burden shifts to the defendant, who must provide a legitimate,

 non-discriminatory reason for the adverse employment action.

 McDonnell Douglas, 411 U.S. at 802-03; Burdine, 450 U.S. at 253;

 St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 506-07.           Once the

 defendant has established a legitimate, non-discriminatory

 reason for the adverse employment decision, the burden shifts

 back to the plaintiff to show that the defendant’s reason is

 pretextual.    McDonnell Douglas, 411 U.S. at 804-05.

       UPS argues that Henderson cannot satisfy the adverse

 employment action requirement of the respective prima facie

 cases. 3   Henderson claims that Gaines’ comments that she was

 committing “career suicide” by reporting him constitutes an

 adverse employment action.       [See Docket No. 28, at 6.]      Even

 assuming that Gaines made that comment, a fact which the parties

 dispute, it does not constitute an adverse employment action for

 either her retaliation claim or her gender discrimination claim.

       The standard for what constitutes an adverse employment

 action is different for retaliation and gender discrimination

 claims.    Indeed, “[t]he standard a plaintiff must meet in


 3 Plaintiff did not respond to UPS’s arguments about her
 disparate treatment gender discrimination claims. [See Docket
 No. 29-1.] This means that the claims are effectively waived.
 See Ray v. Pinnacle Health Hosps., Inc., 416 F. App’x 157, 162
 (3d Cir. 2010). The Court will nevertheless analyze the claims
 under the relevant law.
                                      16
Case 1:17-cv-13059-NLH-KMW Document 31 Filed 04/27/20 Page 17 of 25 PageID: 456



 establishing a materially adverse action is widely recognized to

 be ‘lower for a retaliation claim than for a disparate treatment

 claim.’”    McKinnon v. Gonzales, 642 F. Supp. 2d 410, 426 (D.N.J.

 2009) (Simandle, J.) (quoting Flynn v. N.Y. State Div. of

 Parole, 620 F. Supp. 2d 463, 490 (S.D.N.Y. 2009)).           Therefore,

 if the “career suicide” comment is insufficient to constitute an

 adverse employment action for Ms. Henderson’s retaliation claim,

 the same must be true for her gender discrimination claim.            See

 Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 64-67

 (2006) (distinguishing the discrimination and retaliation

 provisions of Title VII and holding that the retaliation

 provision, unlike the discrimination provision, “is not limited

 to discriminatory actions that affect the terms and conditions

 of employment,” but rather “extends beyond workplace-related or

 employment-related retaliatory acts and harm”).

       To satisfy the adverse employment action prong of the Title

 VII retaliation claim, Ms. Henderson “must show that a

 reasonable employee would have found the alleged retaliatory

 actions ‘materially adverse’ in that they ‘well might have

 dissuaded a reasonable worker from making or supporting a charge

 of discrimination.’”      Moore v. City of Phila., 461 F.3d 331, 342

 (3d Cir. 2006) (quoting Burlington N., 548 U.S. at 57).           As the

 Supreme Court put it, Title VII’s “antiretaliation provision

 protects an individual not from all retaliation, but from

                                      17
Case 1:17-cv-13059-NLH-KMW Document 31 Filed 04/27/20 Page 18 of 25 PageID: 457



 retaliation that produces an injury or harm.”          Burlington N.,

 548 U.S. at 67.

       Henderson cites only one case in support of her argument

 that Mr. Gaines’ alleged “career suicide” comment constitutes an

 adverse employment action: Rivera v. Rochester Genesee Reg’l

 Transp. Auth., 702 F.3d 685 (2d Cir. 2012).         [See Docket No. 28,

 at 6.]    In that Second Circuit case, the Court determined that

 summary judgment was inappropriate given the totality of the

 circumstances in the case. Rivera, 702 F.3d at 700.           In

 particular, the Court relied on three facts.          Id.   First of all,

 a supervisor in Rivera had made a threatening comment to the

 plaintiff specifically suggesting that the plaintiff would lose

 his job if he filed an EEOC charge.        Id.   Second of all, the

 Court relied on evidence that showed that the supervisor had

 responded to the plaintiff’s complaints about his co-workers’

 use of racial slurs by telling him to “suck it up and get over

 it, n****r!”     Id.   Finally, the Court relied on the fact that,

 after the plaintiff filed his EEOC charge, another supervisor

 “arranged a meeting during which she admonished” the plaintiff.

 Id.

       Similar circumstances are not present here.           First of all,

 Henderson points only to one instance of alleged retaliation:

 Gaines’ alleged “career suicide” comment.         Additionally, rather

 than suffering any further adverse employment actions, such as

                                      18
Case 1:17-cv-13059-NLH-KMW Document 31 Filed 04/27/20 Page 19 of 25 PageID: 458



 the admonishment that the plaintiff in Rivera received,

 Henderson received a promotion and raise virtually immediately

 after she complained about the alleged retaliation.           In other

 words, this alleged retaliation did not produce any injury or

 harm, as required by Burlington Northern.         Such a holding is

 consistent with other cases in this Circuit.          See, e.g.,

 Sconfienza v. Verizon Pa. Inc., 307 F. App’x 619, 621-22 (3d

 Cir. 2008) (“[F]ormal reprimands that result in a notation in an

 employee’s personnel file could be sufficiently concrete, but

 harsh words that lack real consequences are not.” (quoting

 Robinson v. City of Pittsburgh, 120 F.3d 1286, 1298 (3d Cir.

 1997))); Hudson v. Cheyney Univ. of Pa., Civil Action No. 14-

 2552, 2018 WL 6603870, at *7 (E.D. Pa. Dec. 14, 2018) (“[T]he

 threat of termination . . . does not amount to an adverse

 employment action because no punitive action was taken against

 plaintiff . . . .”); Leblanc v. Hill Sch., Civil Action No. 14-

 1674, 2015 WL 144135, at *16 (E.D. Pa. Jan. 12, 2015) (“[W]hen

 an employer threatens to take an action but does not in fact

 take that action, the threat does not constitute a materially

 adverse employment action for the purposes of retaliation

 claims.”); Ilori v. Carnegie Mellon Univ, 742 F. Supp. 2d 734,

 760 (W.D. Pa. 2010) (holding that a “threat [that] was never

 carried out and had no demonstrable impact on plaintiff’s

 employment” is insufficient to constitute an adverse employment

                                      19
Case 1:17-cv-13059-NLH-KMW Document 31 Filed 04/27/20 Page 20 of 25 PageID: 459



 action); see also Hellman v. Weisberg, 360 F. App’x 776, 779

 (9th Cir. 2009) (holding that a threat of termination and

 criminal prosecution did not constitute an adverse employment

 action when the plaintiff was never fired or prosecuted).

       In sum, Gaines’ comment to Henderson that she was

 committing “career suicide” by reporting him does not constitute

 an adverse employment action for the purposes of a Title VII

 retaliation claim.      Since the standard is stricter for a Title

 VII gender discrimination claim, the “career suicide” comment is

 also insufficient to constitute an adverse employment action for

 that claim.     Therefore, Henderson is unable to establish a prima

 facie claim for both her retaliation and gender discrimination

 claims under Title VII.      Finally, since the analyses for both of

 those claims are the same under Title VII as under the NJLAD,

 Henderson also fails to establish prima facie claims under the

 NJLAD.     As a result, the Court will grant summary judgment in

 favor of UPS on each of Counts I, II, V, and VI.

       B.     Hostile Work Environment

       Henderson also fails to satisfy the prima facie case for a

 hostile work environment sexual harassment claim under both

 Title VII and the NJLAD.      In order to succeed on a hostile work

 environment claim under either statute, a plaintiff must

 establish that: (1) she suffered intentional discrimination

 because of her sex, (2) the discrimination was severe or

                                      20
Case 1:17-cv-13059-NLH-KMW Document 31 Filed 04/27/20 Page 21 of 25 PageID: 460



 pervasive, (3) the discrimination detrimentally affected the

 plaintiff, (4) the discrimination would detrimentally affect a

 reasonable person in like circumstances, and (5) respondeat

 superior liability exists.       Mandel v. M&Q Packaging Corp., 706

 F.3d 157, 167 (3d Cir. 2013) (Title VII); Lehmann v. Toys ‘R’

 Us, 626 A.2d 445, 452 (N.J. 1993) (“In construing the terms of

 the [NJ]LAD, this Court has frequently looked to federal

 precedent governing Title VII . . . .”).

       UPS argues that Henderson fails to satisfy at least the

 second and fifth prongs.      Henderson argues that the events

 outlined above do constitute “severe or pervasive”

 discrimination. 4    “For sexual harassment to be actionable, it

 must be sufficiently severe or pervasive ‘to alter the

 conditions of [the victim’s] employment and create an abusive

 working environment.’”      Meritor Sav. Bank, FSB v. Vinson, 477

 U.S. 57, 67 (1986) (quoting Henson v. Dundee, 682 F.2d 897, 904

 (11th Cir. 1982)).      A court should consider four factors in

 determining whether that standard is met: “the frequency of the

 discriminatory conduct; its severity; whether it is physically

 threatening or humiliating, or a mere offensive utterance; and




 4 As above, Henderson failed to respond to UPS’s argument about
 the fifth prong. [See Docket No. 28, at 3-5.] This means that
 the argument is effectively waived. See Pinnacle Health, 416 F.
 App’x at 162. Because the Court will rest its decision on the
 second prong, it will not address the fifth prong.
                                      21
Case 1:17-cv-13059-NLH-KMW Document 31 Filed 04/27/20 Page 22 of 25 PageID: 461



 whether it unreasonably interferes with an employee’s work

 performance.”     Harris v. Forklift Sys., Inc., 510 U.S. 17, 23

 (1993).

       Here, Henderson argues that five events constituted severe

 or pervasive discrimination: (1) Gaines’ comment that he thought

 she was bisexual; (2) Gaines’ comment, “I would consider both of

 us attractive people, wouldn’t you say?”; (3) the incident in

 which Gaines made a gesture by “pump[ing] his hand in front of

 me and Steve” when he had “his hands by his penis area, groin

 area”; (4) Gaines’ comment that Henderson was committing career

 suicide by reporting him; and (5) Gaines’ car being parked near

 Henderson’s car on twelve occasions over the course of two

 months.    [See Docket No. 28, at 4.]

       The Court does not take lightly these allegations, and in

 no way condones the alleged actions of Gaines.          But the bar in

 Title VII cases is a high one, and for good reason: “to ensure

 that Title VII does not become a ‘general civility code.’”

 Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998).

 Unfortunately for Henderson, as a matter of law, the facts of

 this case, even when considered in the light most favorable to

 Plaintiff, do not meet that high bar.

       Within the parameters set forth by precedent in this

 Circuit, the allegations in this case were not frequent, since

 Henderson only alleges five incidents over the course of at

                                      22
Case 1:17-cv-13059-NLH-KMW Document 31 Filed 04/27/20 Page 23 of 25 PageID: 462



 least 26 months.     They were not severe, as they amounted to

 nothing more than “[t]he mere utterance of an epithet, joke, or

 inappropriate taunt that . . . cause[d] offense.”          Brown-

 Baumbach v. B&B Auto, Inc., 437 F. App’x 129, 133 (3d Cir. 2011)

 (holding that “not every sexual comment, action, or joke creates

 a hostile work environment” and that “[t]he mere utterance of an

 epithet, joke, or inappropriate taunt that may cause offense

 does not sufficiently affect the conditions of employment to

 implicate Title VII liability”).          They were not physically

 threatening or humiliating, but rather merely offensive

 utterances, since Henderson herself admits that Gaines never

 physically touched her.      Finally, they did not unreasonably

 interfere with Henderson’s work performance, which again

 Henderson admits.

       There can be no question that, if Henderson’s allegations

 are true, certain aspects of Gaines’ behavior were at best

 socially unacceptable.      But there can also be no question that

 these allegations are insufficient to meet the high burden of

 severe or pervasive harassment required for a successful hostile

 work environment sex discrimination claim under Title VII and

 the NJLAD.    Such a holding comports with the overwhelming

 majority of cases in this Circuit.          See, e.g., Bacone v. Phila.

 Hous. Auth., 112 F. App’x 127, 129 (3d Cir. 2004) (“The behavior

 at issue involved no more than four incidents during the span of

                                      23
Case 1:17-cv-13059-NLH-KMW Document 31 Filed 04/27/20 Page 24 of 25 PageID: 463



 two weeks, and though they were offensive, they are not

 pervasive enough to rise to the level of a Title VII

 violation.”); Saidu-Kamara v. Parkway Corp., 155 F. Supp. 2d

 436, 439-440 (E.D. Pa. 2001) (defendant, over 18-month span,

 touching plaintiff’s breast; propositioning her for sex;

 offering her money to go out with him; removing a bottle of wine

 from his pants, asking her to join him later at a local hotel

 for a “good time,” and again touching her breasts and buttocks

 insufficient); Bonora v. UGI Utilities, Inc., No. CIV.A. 99-

 5539, 2000 WL 1539077, at *4 (E.D. Pa. Oct. 18, 2000) (defendant

 touching plaintiff’s hand, brushing his buttocks against hers,

 and touching her waist insufficient); McGraw v. Wyeth-Ayerst

 Lab., Inc., No. CIV. A. 96-5780, 1997 WL 799437, at *6 (E.D. Pa.

 Dec. 30, 1997) (defendant kissing plaintiff, touching her face,

 asking her out on dates, inquiring about her marriage

 insufficient).

       Because Henderson has failed to establish that the alleged

 harassment she experienced was severe or pervasive enough “to

 alter the conditions of [her] employment and create an abusive

 working environment,” the Court must grant summary judgment in

 favor of UPS as to Counts III and IV.




                                      24
Case 1:17-cv-13059-NLH-KMW Document 31 Filed 04/27/20 Page 25 of 25 PageID: 464



                                  CONCLUSION

       For the foregoing reasons, the Court will grant UPS’s

 Motion for Summary Judgment as to all of Plaintiff’s claims.            An

 accompanying Order will be entered.




 April 27, 2020               _            s/Noel L. Hillman
 DATE                                      NOEL L. HILLMAN, U.S.D.J.
 At Camden, New Jersey




                                      25
